Breese, J. The plaintiffs here obtained a judgment in ' 1858, against the defendant, for the sum of one hundred and thirty-one and fifty-six one-hundredths dollars in the Circuit Court of Grundy county. An execution issued on this judgment, June 21, 1858, which it appears, only came to the hands of the sheriff’s deputy, one Woods. While in his hands, he pressed the defendant for payment, and instead of money, which is the only medium through which an execution can be satisfied, he took from the defendant an assignment of a chattel mortgage, which he held as collateral security for the payment of this judgment, on which he received the money and absconded without paying it over to the plaintiffs. The plaintiffs had no knowledge of this transfer of the mortgage, or of the arrangement with the deputy sheriff, nor did they ever assent to it. By the assignment, the deputy became the agent of the mortgagee, the judgment debtor, to collect the money due by it and pay it over to the plaintiffs, which he failed to do. He was, in no respect, the agent of the plaintiffs, and his acts did not bind them. Taking this security instead of money, was no satisfaction of the execution. Nothing but money could satisfy it. The plaintiffs are not bound by his acts. The case is too plain for argument, and needs no authority to support the view we have taken of it. The judgment is unsatisfied, and the court erred in setting aside the execution and canceling the judgment. The court could not, under the circumstances, if the judgment had been paid, cancel it; satisfaction only could be entered. The judgment is reversed. Judgment reversed.